Citation Nr: 0529959	
Decision Date: 11/08/05    Archive Date: 11/30/05

DOCKET NO.  97-12 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy, to include as due to exposure to Agent Orange.

2.  Entitlement to special monthly compensation based on the 
need for the aid and attendance of another person.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

The veteran and his son



ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from August 1969 to 
February 1972, including honorable combat duty in the 
Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, which denied the benefits sought on appeal.  The 
Board considered this appeal on two previous occasions and 
determined that additional development was required.  The RO 
has performed all requested development, but continued the 
denial of both claims.  As such, this appeal is properly 
returned to the Board for appellate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran did not experience symptoms associated with 
peripheral neuropathy until over twenty years after his 
discharge from service.

3.  The veteran has a questionable diagnosis of peripheral 
neuropathy that is not medically linked to his service or 
exposure to Agent Orange during his period of service.

4.  The veteran is not legally blind or bedridden, nor has he 
lost the use of his hands or feet.

5.  The veteran requires assistance with activities of daily 
living as a result of nonservice-connected disability. 

6.  The veteran is not unable to dress and undress himself, 
keep himself ordinarily clean and presentable, feed himself, 
attend to the wants of nature, or protect himself from 
dangers incident to his daily environment.


CONCLUSIONS OF LAW

1.  Peripheral neuropathy was not incurred in or aggravated 
by active service or as a consequence of service, nor is it 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1116 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2005).

2.  Criteria for special monthly compensation based on the 
need for regular aid and attendance and/or housebound status 
have not been met.  38 U.S.C.A. § 1114 (2002); 38 C.F.R. 
§§ 3.350, 3.352 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In letters dated in November 2001 and August 2002, VA 
notified the veteran of the information and evidence needed 
to substantiate and complete his claims, including what part 
of that evidence he was to provide and what part VA would 
attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The letters also generally advised the 
veteran to submit any additional information in support of 
his claims.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Thus, the Board finds that VA met its duty to notify 
the veteran of his rights and responsibilities under the 
VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C. Section 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the veteran was initially given VCAA notice with 
respect to his claim for special monthly compensation in 
August 2002, prior to the October 2002 AOJ decision here on 
appeal, in keeping with Pelegrini.  The appealed AOJ decision 
with respect to entitlement to service connection for 
peripheral neuropathy, however, was pending at the time the 
VCAA was enacted and, as such, notice prior to that decision 
was not possible.  Fortunately, the Court acknowledged in 
Pelegrini that some claims were pending at the time the VCAA 
was enacted and that proper notice prior to the initial AOJ 
decision was impossible.  The Court specifically stated in 
Pelegrini that it was not requiring the voiding or 
nullification of any AOJ action or decision, only finding 
that appellants are entitled to VCAA-content-complying 
notice.  Thus, the timing of the notice in this matter does 
not nullify the rating action upon which this appeal is based 
and the Board specifically finds that the veteran was not 
prejudiced by the post-AOJ decision notice because he was 
given sufficient time to submit and/or identify any and all 
evidence necessary to substantiate his claims.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence, 
affording him physical examinations, obtaining medical 
opinions as to the etiology and severity of disabilities, and 
by affording him the opportunity to give testimony before the 
Board in January 2005.  It appears that all known and 
available records relevant to the issues here on appeal have 
been obtained and are associated with the veteran's claims 
file, and the veteran does not appear to contend otherwise.  
Thus, the Board finds that VA has done everything reasonably 
possible to notify and to assist the veteran and that no 
further action is necessary to meet the requirements of the 
VCAA.

Service Connection

The veteran asserts that he began experiencing tingling and 
numbness in his hands shortly after service, but did not seek 
treatment until the mid-1990's; he testified before the Board 
that he was told in 1995 that he had peripheral neuropathy 
due to his exposure to Agent Orange during his period of 
service in the Republic of Vietnam.  He also testified that 
he did not have any symptoms associated with peripheral 
neuropathy either during service or within two years of his 
discharge from service.  The veteran further stated that did 
not participate in treatment for peripheral neuropathy 
because he had been advised that there was no treatment for 
the chronic disease.

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
When a veteran seeks service connection for a disability, 
due consideration shall be given to the supporting evidence 
in light of the places, types, and circumstances of service, 
as evidenced by service records, the official history of 
each organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay 
evidence.  See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.303(a).  

With regard to disabilities a veteran attributes to exposure 
to Agent Orange, the law provides that for veterans who 
served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending May 7, 1975, 
service connection may be presumed for certain diseases 
enumerated by statute and regulations that become manifest 
within a particular period, if any such period is 
prescribed.  See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  
If a veteran is found to have been exposed and/or presumed 
to have been exposed to an herbicide agent during active 
service in the Republic of Vietnam, certain diseases, 
including acute or subacute peripheral neuropathy, shall be 
service-connected if the requirements of 38 C.F.R. 
Section 3.307(a)(6) are met even though there is no record 
of such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. 
Sections 3.307(d) are also satisfied.  See 38 C.F.R. 
§ 3.309(e).

The term acute and subacute peripheral neuropathy means 
transient peripheral neuropathy that appears within weeks or 
months of exposure to an herbicide agent and resolves within 
two years of the date of onset.  See  38 C.F.R. § 3.309(e), 
Note 2.  It is important to point out that even though the 
Secretary of VA has found a positive association between 
herbicide exposure and acute and subacute peripheral 
neuropathy, he has determined that a positive association 
does not exist between chronic nervous system disorders, 
including chronic peripheral neuropathy, and herbicide 
exposure.  See 64 Fed. Reg. 59,232-39 (Nov. 2, 1999); see 
also Notice, 67 Fed. Reg. 42,600, 42,605 (2002).  This is 
not to say that service connection cannot be granted for 
chronic peripheral neuropathy, only that the presumption of 
service connection is not extended to that disability.

Service personnel records show that the veteran served in 
Vietnam from March 1970 to December 1971.  Thus, because 
there is no affirmative evidence to the contrary, he is 
presumed to have been exposed to Agent Orange during that 
service.  Consequently, if there is evidence that his 
claimed peripheral neuropathy is acute or subacute in 
nature, the presumption of service connection is for 
application.

Consistent with the veteran's testimony, his service medical 
records are negative for complaints or findings of acute, 
subacute, or chronic peripheral neuropathy.  At his 
separation medical examination in February 1972, the veteran 
described his health as excellent and he denied a history of 
neuritis and paralysis; clinical evaluation of the upper 
extremities and neurologic system was normal at that time.  
Also consistent with the veteran's testimony, post-service 
medical records are silent for any complaint or finding of 
acute, subacute, or chronic peripheral neuropathy for over 
twenty after service separation.  Consequently, the Board 
finds that the veteran did not develop acute or subacute 
peripheral neuropathy shortly after his exposure to Agent 
Orange during 1970 and 1971 because, by definition, that 
type of peripheral neuropathy would have resolved by the 
mid-1970's, twenty years before the veteran even sought 
treatment for symptoms associated with peripheral 
neuropathy.  Accordingly, service connection for peripheral 
neuropathy is not warranted on a presumptive basis.  

As noted above, even though service connection may not be 
granted on a presumptive basis, direct service connection 
may be shown if there is medical evidence linking a current 
disability to the veteran's period of service.  
Unfortunately, the only medical evidence in support of the 
veteran's contention that current complaints are due to 
exposure to Agent Orange are references in the medical 
record that appear to be based only a history as provided by 
the veteran.  The Board notes that it is not bound by a 
medical opinion based solely upon an unsubstantiated history 
as related by the veteran.  See LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995).  

Treatment records show that the veteran underwent a complete 
inpatient evaluation in September 1993, and complained of 
numbness in his fingers following a neck injury in 1988.  
The first notation of peripheral neuropathy is dated in 
March 1995, when the veteran was being treated for a seizure 
disorder.  The medical records subsequent thereto include 
only sporadic notations of peripheral neuropathy, generally 
listing the disease within a history of complaints or 
including it in a diagnostic assessment.  For example, an 
October 1999 VA clinical record contains a notation of 
peripheral neuropathy secondary to Agent Orange, and a March 
2000 VA clinical record notes "Agent Orange neuropathy."  
Treatment records also include notations of numbness in the 
upper extremities being associated with cervical 
radiculopathy secondary to disc disease.

The veteran underwent VA examination in September 2002, and 
was found to have a normal sensory examination of the upper 
and lower extremities bilaterally; there was no muscle 
atrophy and he had symmetrical 2/2 deep tendon reflexes.  
Upon VA examination by the VA Long Beach's chief of 
neurology in May 2005, the veteran complained of symptoms 
for approximately ten years that had not progressed.  Again 
he had very good deep tendon reflexes and it was noted that 
his complaints of sensory loss was inconsistent.  Following 
a complete examination and review of the veteran's claims 
folder, the examiner opined that the veteran had a 
questionable diagnosis of peripheral neuropathy, noting that 
the diagnosis was particularly questionable because of the 
veteran's very good deep tendon reflexes after ten years of 
complaints.  Notwithstanding the lack of a substantiated 
diagnosis, the examiner opined that exposure to Agent Orange 
was an unlikely precipitant in the complaints because the 
symptoms began so many years after exposure.

Given the evidence as outlined above, the Board finds that 
the veteran did not experience symptoms associated with 
peripheral neuropathy until over twenty years after his 
discharge from service and only has a questionable diagnosis 
of peripheral neuropathy that is not medically linked to his 
service or exposure to Agent Orange during his period of 
service.  The notations in his medical records of peripheral 
neuropathy due to Agent Orange are not sufficient to show 
that he has a current chronic disease given the thorough 
evaluation of the veteran in May 2005 that resulted in a 
questionable diagnosis, at best.  Additionally, the veteran's 
statements are insufficient upon which to establish a 
relationship between his period of service and current 
complaints.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992) (Laypersons are not competent to offer medical 
opinions).  Although the veteran served honorably during 
combat and the Board would like nothing more than to find in 
his favor, the evidence in this matter does support a finding 
that chronic peripheral neuropathy began during service or as 
a consequence of service.  Therefore, service connection for 
peripheral neuropathy, to include as due to exposure to Agent 
Orange, is denied.

Special Monthly Compensation

The veteran asserts that he is unable to be alone in his home 
and needs the assistance of his son and wife for daily 
activities such as cooking and leaving the home.  He 
testified before the Board that his son went everywhere with 
him because of his forgetfulness and seizure disorder; the 
veteran lives with his wife and son.  The veteran stated that 
his son cooked for him and helped him with certain aspects of 
dressing.  The veteran's son testified that he assisted the 
veteran with everything.

Special monthly compensation may be awarded when there is a 
showing that a veteran, as a result of service-connected 
disability, has suffered the anatomical loss or loss of use 
of both feet, or of one hand and one foot, or is blind in 
both eyes, or is permanently bedridden or so helpless as to 
be in need of regular aid and attendance.  See 38 U.S.C.A. 
§ 1114(l).  Aid and attendance means helplessness or being 
so nearly helpless as to require the regular aid and 
attendance of another person.  See 38 C.F.R. § 3.351.  Basic 
criteria for determining whether an individual requires 
regular aid and attendance are:  inability to dress or 
undress himself or keep himself ordinarily clean and 
presentable, frequent need for adjustment of any special 
prosthetic or orthopedic appliances which by reason of the 
particular disability cannot be done without aid, inability 
to feed himself through loss of coordination of upper 
extremities or through weakness, inability to attend to the 
wants of nature, or incapacity, physical or mental, which 
requires care or assistance on a regular basis to protect 
the individual from hazards or dangers incident to his daily 
environment.  See 38 C.F.R. § 3.352.

The medical evidence of record shows that the veteran is not 
legally blind or bedridden, nor has he lost the use of his 
hands or feet.  He is treated for service-connected post-
traumatic stress disorder and wears hearing aids for his 
service-connected hearing loss.  The only other service-
connected disability is tinnitus.  The veteran has various 
nonservice-connected disabilities such as a seizure 
disorder.  He does not contend that he is in need of 
inpatient nursing home care.

Upon VA examination in September 2002, the veteran related 
having difficulty dressing because of dizziness with 
postural changes, but that he was able to perform other 
activities of daily living.  It was reported that the 
veteran needed someone with him at all times because of his 
seizure disorder and loss of balance.  The veteran underwent 
VA examination in May 2005, and related being able to bath, 
feed himself, attend to the wants of nature, and walk 
without assistance.  He was oriented and the examiner opined 
that the veteran would be able to leave a room in case of 
fire.  


Given the evidence as outlined above, the Board finds that 
the veteran is capable of dressing himself, feeding himself, 
and attending to the wants of nature.  There is nothing in 
the medical evidence and/or the veteran's assertions to 
suggest that he is unable to be alone because of his service-
connected disabilities of post-traumatic stress disorder, 
hearing loss and/or tinnitus.  The evidence clearly shows 
that the assistance required by the veteran is due to 
nonservice-connected disability.  

The veteran has related being able to attend to his needs and 
being able to leave his home at will with the assistance of 
his son.  He has not described and/or been treated for any 
injury due to an inability to avoid hazards.  Thus, the Board 
must find that the criteria for special monthly compensation 
based on the need for regular aid and attendance have not 
been met.  Consequently, the veteran's claim is denied.


ORDER

Service connection for peripheral neuropathy, to include as 
due to exposure to Agent Orange, is denied.

Special monthly compensation based on a need for regular aid 
and attendance is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


